EXHIBIT 10.101
EXECUTION COPY
 
LICENSE AGREEMENT
DIAGNOSTIC DEVELOPMENT BUSINESS


This LICENSE AGREEMENT (the “Agreement”) is entered into and effective as of
December 14, 2007 (the “Effective Date”), by and between Gene Logic Inc.
(“Licensee”), a Delaware corporation, with a principal address at 50 West
Watkins Mill Road
 
Gaithersburg, MD 20878, and Ocimum Biosolutions, Inc. (“Purchaser”), a Delaware
corporation with a principal address at 50 West Watkins Mill Road
 
Gaithersburg, MD 20878 (each a “Party” and collectively, the “Parties” to this
Agreement).
 
WHEREAS, contemporaneously herewith, Licensee and Purchaser have consummated the
transactions set forth in that certain Asset Purchase Agreement (the “Purchase
Agreement”), dated as of October 14, 2007, by and among Licensee, Purchaser and
Ocimum Biosolutions (India) Limited, a company incorporated under the Company
Act, 1956, of the Republic of India (“Ocimum India”), as amended by that certain
letter agreement made by and among Gene Logic, Purchaser and Ocimum India dated
December 12, 2007,  whereby Purchaser has acquired from Licensee certain assets,
technologies and other property used in the Business (as defined in the Purchase
Agreement); and
 
WHEREAS, as part of the aforementioned transaction, Purchaser has agreed to
grant a license to Licensee to certain of the acquired intellectual property and
technology for certain defined purposes on the terms set forth below.
 
NOW, THEREFORE, in consideration of the undertakings of the Parties in the
Purchase Agreement, and the mutual covenants and promises of the Parties set
forth herein, and other good and valuable consideration, the sufficiency of
which is hereby acknowledged, the Parties agree as follows, intending to be
legally bound:
 
 
1. DEFINITIONS.  In addition to any other terms defined elsewhere in this
Agreement, the following terms, for purposes of this Agreement, shall have the
following meanings:

 
1.1.
“Affiliate” of a Person shall mean a Person that directly or indirectly, through
one or more intermediaries, controls, is controlled by, or is under common
control with, the first mentioned Person, and their respective successors and
assigns.  For the purposes of this definition, the term “control” means (i)
beneficial ownership of at least fifty percent (50%) of the voting securities of
a corporation or other business organization with voting securities or (ii) a
fifty percent (50%) or greater interest in the net assets or profits or
interests of a partnership or other business organization without voting
securities.

 
1.2.
“Business” shall have the meaning ascribed to it in the Purchase Agreement.

 
1.3.
“Closing” shall mean the effective date of the closing by the Parties on the
transactions contemplated in the Purchase Agreement.

 
1.4.
“Collaborator” means any third party (a) with whom Licensee or a Licensee
Affiliate has a research, development or commercialization agreement, or (b) who
is a customer of Licensee or a Licensee Affiliate or a party described in (a)
above in connection with a project or task where such party and Licensee or a
Licensee Affiliate are collaborating within the Diagnostic Development Business,
and their respective successors and assigns.

 
 
11

--------------------------------------------------------------------------------

 
 
1.5.
“Improvements” shall mean improvements, enhancements, and modifications to an
invention, technology, trade secret, or know-how.

 
1.6.
“Information Assets” shall have the meaning ascribed to it in the Purchase
Agreement, including the raw data and Know-How related thereto, and any fixes,
enhancements, updates, upgrades, new versions and new releases thereof existing
as of Closing or otherwise acquired from or provided by Purchaser after Closing,
as well as all existing documentation therefor, but excluding any third party
proprietary data, third party proprietary Know-How and third party proprietary
software for which Purchaser would have a contractual obligation to obtain
consents for granting the license contemplated by this Agreement, if such
consent has not been granted or the right to consent waived by the third party.

 
1.7.
“Intellectual Property Rights” shall mean all rights and entitlements
recognized, vested, granted, available, or existing anywhere in the world,
whether through formal registration or application or otherwise, to inventions,
discoveries, improvements, technologies, works of authorship, mask works,
information, and designs, including without limitation, patent rights,
copyrights, trade secret rights, trademark rights, database rights, industrial
property rights, moral rights, and registered design rights, including the
Licensed Patent Rights.

 
1.8.
“Know-How” shall mean know-how, information, knowledge, SOPs (standard operating
procedures), experience, procedures, processes, methods, protocols, techniques,
and technical and scientific information relating to the Business that is sold,
transferred or conveyed by Licensee to Purchaser pursuant to the transactions
contemplated in the Purchase Agreement, whether owned prior to Closing by
Licensee or a Licensee Affiliate or licensed or acquired by any of them from a
third party, which is used or useful in connection with the Retained Business,
including without limitation procedures and know-how for tissue and blood
storage, RNA isolation, RNA QC, target preparation and GeneChip®
processing,  published materials, and Intellectual Property Rights that are not
Registered IP and are included in the Acquired Assets.

 
1.9.
“Licensed Patents Rights” shall mean all rights under any disclosures, patents
and patent applications assigned, transferred or conveyed to Purchaser under the
Purchase Agreement, as set forth on Appendix One hereto, and all patents
resulting from such disclosures, applications, and reissuances, reexaminations,
divisionals, continuations and foreign counterparts of any of the foregoing.

 
1.10.
“Licensed Technology” shall mean the Information Assets, the Know-How, and the
Intellectual Property Rights in or to any of the foregoing.

 
1.11.
“Person” shall mean an individual, corporation, company, partnership,
association, trust, or any unincorporated organization or group (within the
meaning of Section 13(d)(3) of the Exchange Act).

 
1.12.
“Retained Business” shall mean the Diagnostic Development Business, as defined
in the Purchase Agreement, as such Retained Business is now or hereafter
conducted.

 
 
2.  LICENSES.

 
 
12

--------------------------------------------------------------------------------

 
 
2.1.
Grant.  Subject to the terms and conditions of this Agreement, Purchaser hereby
grants to Licensee, and Licensee accepts, (A) for a period of one year from the
date of Closing, the exclusive right and license to use the Licensed Technology
and the Licensed Patent Rights in the Retained Business, including as needed the
right to reproduce, create Improvements and derivative works (the “Exclusive
License”), (B) the non-exclusive right and license to use the Licensed
Technology and the Licensed Patent Rights in the Retained Business from and
after the end of the Exclusive License, including as needed the right to
reproduce, create Improvements and derivative works (the “Retained Business
Non-Exclusive License”), and (C) the non-exclusive right and license to use the
Licensed Technology and the Licensed Patent Rights in all fields of use outside
of the Retained Business, including as needed the right to reproduce, create
Improvements and derivative works, subject to any restrictions imposed by any
non-compete agreement between the Parties entered into in connection with the
Purchase Agreement (the “Non-Exclusive License”), in each of (A), (B) and (C)
above directly or through Licensee Affiliates, contractors working for the
account of Licensee or a Licensee Affiliate, and Collaborators.

 
2.1.1.
The grant of the Exclusive License entails that, as long as the Exclusive
License is in effect, Purchaser and Purchaser Affiliates and any of their
respective successors and assigns shall not, directly or through others, sell,
license, lease, lend, provide, disclose, use or permit use of (whether directly
or through a service bureau or subscription arrangement) any part of the
Licensed Technology or the Licensed Patent Rights to or by any Person who will
use or license them for a business that competes with any aspect of the Retained
Business.

 
2.1.2.
All the licenses are fully paid up, royalty-free, and worldwide.  The licenses
are transferable as set forth in Section 9.2 of this Agreement.

 
2.1.3.
The Exclusive License, the Retained Business Non-Exclusive License and the
Non-Exclusive License are sublicensable as set forth in the next
sentence.  Licensee may sublicense the licensed rights granted in this Agreement
above to a Licensee Affiliate, to Collaborators for use in the collaboration
with Licensee or a Licensee Affiliate, to a third party to which an activity in
the regular course of business in connection with the Retained Business has been
outsourced, and to contractors to the extent working with any of the foregoing
for the activities described above.  Each sublicense shall expressly disclaim
any warranty, damages, or liability that may apply to Purchaser as the owner of
the Licensed Technology and Licensed Patent Rights.

 
2.1.4.
The licenses granted in Section 2.1 are subject to and restricted by any
limitations imposed by law or contract on the Licensed Technology as it was
transferred by Licensee to Purchaser as of Closing, whether or not those
limitations were fully disclosed on the Purchase Agreement.

 
2.1.5.
With respect to any issued patents that are now or in the future encompassed in
the definition of Licensed Patent Rights, the license for  each such patent
shall expire on the earlier of the expiration of the patent or the invalidation
or cancellation by final order of all claims in the patent.  The remaining
aspects of the licenses granted in this Agreement with respect to all other
Licensed Technology and Licensed Patent Rights shall remain in effect
perpetually until or unless this Agreement is terminated pursuant to its terms.

 
 
13

--------------------------------------------------------------------------------

 
 
2.1.6.
The license granted in Section 2.1 above does not require the physical delivery
of any materials, information, data, Know-How or technology to
Licensee.  Licensee has the right to retain and use in connection with the
exercise of the rights granted herein a copy of the embodiments of the Licensed
Technology and the Licensed Patent Rights that are in its possession or under
its control at Closing.

 
2.1.7.
THE LICENSES GRANTED IN SECTION 2.1 ARE GRANTED ON AN AS IS BASIS, AND PURCHASER
MAKES NO WARRANTY, EXPRESS, IMPLIED OR STATUTORY IN THIS AGREEMENT WITH RESPECT
THERETO AND MAKES NO REPRESENTATION WITH RESPECT TO THE VALIDITY OR
ENFORCEABILITY OF THE LICENSED PATENT RIGHTS WHETHER ANY PATENT WILL ISSUE, OR
WHETHER ANY OF THE LICENSED PROPERTY INFRINGES THE INTELLECTUAL PROPERTY RIGHTS
OF ANY THIRD PARTY.

 
2.2.
Covenant not to Sue.  Purchaser hereby covenants to Licensee that it will not,
directly or through others, assert against Licensee or Licensee Affiliates and
their respective successors and assigns permitted by this Agreement
(collectively the “Licensee Parties”), any Intellectual Property Rights of
Purchaser or Purchaser Affiliates licensed under this Agreement (including
rights to inventions conceived or first reduced to practice as of the Closing,
whether or not applications have been filed with respect thereto) which are
necessary for any of the Licensee Parties to reduce to practice, use, modify,
license, make or have made, export, sell, offer for sale, market, distribute or
create derivative works of the Licensed Technology or products and services that
practice, employ or include any of the Licensed Technology, solely in connection
with the Retained Business and the terms of this Agreement.

 
2.3.
Reservation of Rights.  No rights or licenses are granted or deemed granted
hereunder other than those rights or licenses expressly granted by this
Agreement.

 
2.4.
Improvements.  Each Party shall own, in accordance with applicable intellectual
property law, all Intellectual Property Rights and Improvements it develops from
and after the Closing with respect to the Licensed Technology or the Licensed
Patent Rights and shall have no obligation to license or make them available to
the other party.  In the event Licensee develops improvements to the inventions
disclosed in issued patents that are part of the Licensed Patent Rights, and
obtains a patent therefor, it shall grant to Purchaser a non-exclusive,
fully-paid up, royalty-free license to use such patent improvements in the
conduct of the Business on an AS IS basis.

 
2.5.
Software Corrections and Enhancements. Purchaser shall provide to Licensee, for
use only within the scope of the license granted in this Section 2, any fixes,
updates and minor upgrades to the licensed software (and related documentation)
that is included in the Licensed Technology that Purchaser or a Purchaser
Affiliate develops or has developed on its behalf and makes available to others
within two years from the Closing. Purchaser shall offer to Licensee a license
for enhancements and new releases of the software licensed as part of the
Licensed Technology that is created after the Closing, under substantially the
same terms and conditions as offered by Purchaser to other customers.

 
 
14

--------------------------------------------------------------------------------

 
 
 
3. OTHER ACTIONS.

 
3.1.
Further Assurances.  Each Party covenants that at the request and cost of the
other Party it will at all times hereafter do all such acts and execute all such
documents as may be reasonably necessary or desirable to secure the vesting in
the other Party of the rights granted under this Agreement.

 
3.2.
Recordation.  The Parties agree that, to the extent required by law in a country
or otherwise desirable, they shall enter into formal licence agreements or
registered user agreements in such forms as may be reasonably required for the
purposes of recordation of this Agreement or the licenses granted herein in the
patent office, intellectual property ministry, customs authority or other
agencies in such country, which licences and agreements shall be recorded by and
at the expense of the Party requesting the recordation.

 
 
4. FEES.

 
4.1.
No Fees.  The licenses are fully paid and royalty free.

 
4.2.
Taxes.  To the extent that the licenses granted herein to Licensee directly give
rise to any United States sales, transfer or use taxes, Licensee agrees to pay
such taxes, and Purchaser shall send a timely invoice to Licensee for any such
taxes.

 
 
5. INTELLECTUAL PROPERTY.

 
5.1.
Ownership.  Licensee agrees that from and after the Closing, as between Licensee
and Purchaser, Purchaser owns the Licensed Technology and Licensed Patent Rights
and may exploit them in any manner it deems appropriate subject only to any
express restrictions set forth in the Purchase Agreement and the licenses
granted hereunder, and that Licensee and Licensee Affiliates have no right or
title thereto other than for the rights granted pursuant to this Agreement.

 
5.2.
Protection.  Each Party shall have the sole and exclusive right to determine, in
its discretion, if and how to protect the Intellectual Property Rights in
technology and Intellectual Property Rights it owns.

 
5.3.
Right to Bring Claims.

 
5.3.1.
Except as noted below, Purchaser shall solely determine whether to bring claims,
actions, demands and suits against third parties with respect to any
infringement or violation, actual or apparent, by the third party of any aspect
of the Licensed Technology or Licensed Patent Rights.

 
5.3.2.
In the event Licensee identifies a suspected infringement or misappropriation of
the Licensed Technology or Licensed Patent Rights within the Retained Business,
Licensee will notify Purchaser in the event Licensee wishes to bring a claim
against the third party.  Licensee and Purchaser will reasonably consult with
respect to the alleged infringement or misappropriation and Purchaser shall have
the first right to bring the claim, and shall consult with Licensee with respect
thereto on an on-going basis with the goal that any settlement or resolution
shall seek to prevent the encroachment on Licensee’s Exclusive License. In the
event Purchaser determines not to bring the claim, Purchaser hereby grants to
Licensee a non-exclusive right to bring such claims within the field of the
Retained Business only, at the expense of Licensee and in continued consultation
with Purchaser. Purchaser will act promptly in notifying Licensee whether or not
it wishes to bring the claim, and if it is an indispensable party, it shall
agree to become a party in the claim at Licensee’s expense and with Licensee’s
counsel.

 
 
15

--------------------------------------------------------------------------------

 
 
5.3.3.
In addition, Licensee shall have the right to take all necessary actions to
defend itself and its Affiliates and counterclaim in the event it is the subject
of any claims by a third party that any rights licensed hereunder infringe or
misappropriate the Intellectual Property Rights of a third party.

 
5.4.
Information and Assistance.  The parties shall make reasonable efforts to assist
each other in the event of a third party claim or demand alleging that rights
licensed to Licensee  by the Purchaser under this Agreement infringe the
Intellectual Property Rights of a third party.

 
5.5.
Maintenance.  Purchaser shall have the sole right, but not the obligation, at
its expense to file, prosecute, receive grants under and maintain the Licensed
Patent Rights.

 
5.6.
Markings.  Licensee, for itself and Licensee Affiliates, agrees to make a
reasonable effort to observe the requirements of Purchaser of which it is
notified in writing during the term of this Agreement with respect to any
marking required on products under the Licensed Patent Rights.  A non-compliance
with this Section shall not give rise to termination for breach of this
Agreement.

 
5.7.
Use of Name or Trademarks.  Without the prior express written consent of the
other Party, no right, express or implied, is granted by this Agreement to one
Party to use in any manner the name or any other trade name, trademark, brand
name, or service mark of the other Party in connection with its performance of
its rights and obligations under this Agreement, except (i) as authorized by the
Transition Services Agreement, and (ii) in connection with required markings,
uses necessary in order to make legal disclosures, and for objective and brief
references to the relationship of the Parties as set forth in this Agreement and
the Purchase Agreement.

 
 
6. TERM AND TERMINATION.

 
6.1.
Term.  Unless terminated earlier in accordance with the following provisions of
this Section and subject to Section 2.1.5, this Agreement shall commence on the
Effective Date and shall continue in effect indefinitely.

 
6.2.
Termination.  Licensee may, in its discretion, terminate this Agreement or its
license to use any individual item of Licensed Technology or Licensed Patent
Rights.  In the event Licensee materially breaches (and fails to cure or to
achieve substantial cure within 90 days of receipt of written notice from
Purchaser) the terms of the license granted to it by Purchaser under this
Agreement, Purchaser may terminate the license to the item of Licensed
Technology or Intellectual Property Right that gave rise or caused the breach
and the remaining licenses to the Licensed Technology and Licensed Patent Rights
and other provisions of this Agreement shall remain in effect.  Notwithstanding
any termination of this Agreement, Section 2.2 shall remain in effect and
survive termination with respect to any and all activities of the Licensee
Parties through the termination date.

 
6.3.
Effect of Termination. Termination shall be without prejudice to the rights,
remedies, obligations, and liabilities which may have accrued on or at any time
up to the date of termination, including any rights granted or agreed to be
granted by Licensee or a Licensee Affiliate to third parties as permitted in
this Agreement (all which rights shall survive termination hereof).  Upon
termination of any license to an item of Licensed Technology or Licensed Patent
Rights, Licensee shall cease all further exercise of the licensed rights with
respect to such terminated licensed item.  Termination of this Agreement or of
any right or license granted hereunder shall not give rise to a right by the
terminating Party to seek rescission of or to void or unwind under any theory
the transactions contemplated under the Purchase Agreement.

 
 
16

--------------------------------------------------------------------------------

 
 
 
7.INDEMNIFICATION.

 
7.1.
Licensee hereby agrees to defend and indemnify Purchaser from and against all
liabilities, costs, reasonable attorneys’ fees, judgments and damages incurred
by it or its Affiliates as a result of any claims by third parties in tort,
contract or otherwise to the extent arising out of the use of or the
exploitation by Licensee or a Licensee Affiliate of the rights licensed to it
under this Agreement from and after the Closing.  Notwithstanding the above,
under no circumstance shall Licensee be obligated to indemnify Purchaser with
respect to any claim that the Licensed Technology or any Licensed Patent Right
infringes, violates or misappropriates the Intellectual Property Rights of any
third party, or that arises from use of the assets acquired pursuant to the
Purchase Agreement from and after the Closing.

 
7.2.
In seeking indemnification Purchaser shall (a) promptly notify Licensee upon
learning of any claim subject to indemnification hereunder, (b) give
Licensee  the sole right to control and direct the preparation of a defense, (c)
give Licensee the sole right to control the settlement of any such claim,
provided such settlement does not entail any injunctive or other equitable
relief against Purchaser that Purchaser has not reasonably consented to and does
not bind Purchaser to future obligations with respect to the Licensed Technology
or the Licensed Patent Rights under which Purchaser would be required to operate
that Purchaser has not reasonably consented to, provided that,  if Purchaser
refuses to provide its reasonable written consent to such a settlement offer,
the liability of the Licensee hereunder with regard to such claim shall not
exceed the amount offered in such settlement and the Purchaser shall thereafter
be responsible for any liability in excess of the liability that would have
arisen under such settlement, and further provided that Purchaser may appear
with its own counsel at its expense, and (d) give reasonable cooperation to
Licensee with respect to the claim.

 
7.3.
Representations.  Each Party represents and warrants that it has the corporate
right, power, and authority to enter into this Agreement.

 
7.4.
Limitations of Damages and Liability. THE TOTAL LIABILITY OF EITHER PARTY (OR
ANY PERMITTED ASSIGNEE OR TRANSFEREE OF ANY LICENSE GRANTED HEREUNDER) FOR
MATTERS ARISING UNDER THIS AGREEMENT (OTHER THAN FOR PAYMENTS REQUIRED TO BE
MADE TO A THIRD PARTY PURSUANT TO INDEMNIFICATION OBLIGATIONS CONTAINED HEREIN)
OR ANY OTHER MATTER RELATING TO THIS AGREEMENT (WHATEVER THE BASIS FOR THE CAUSE
OF ACTION) SHALL NOT EXCEED US$250,000.  IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES BE LIABLE FOR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OR DAMAGES FOR REPUTATIONAL INJURY, LOSS OF OPPORTUNITY OR LOST PROFITS,
WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE), PRODUCT
LIABILITY, OR OTHERWISE, AND REGARDLESS OF WHETHER IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR WHETHER ANY REMEDY SET FORTH  HEREIN FAILS OF ITS
ESSENTIAL PURPOSE.  FOR THE AVOIDANCE OF DOUBT, THE LIMITATIONS SET FORTH ABOVE
IN THIS SECTION DO NOT APPLY TO MATTERS ARISING UNDER OR PURSUANT TO THE
PURCHASE AGREEMENT.

 
 
17

--------------------------------------------------------------------------------

 
 
 
8.FORCE MAJEURE.  If either Party to this Agreement (or any permitted assignee
or transferee) is prevented or delayed in the performance of any of its
obligations under this Agreement  due to any cause or condition beyond its
reasonable control, whether foreseeable or not, (“Force Majeure”), and if such
party gives written notice thereof to the other party specifying the matters
constituting Force Majeure, together with such evidence as it reasonably can
give and specifying the period for which it is estimated that such prevention or
delay will continue then the Party in question shall be excused from the
performance or the punctual performance as the case may be from the date of such
notice for so long as such cause of prevention or delay shall continue, provided
that it shall make a reasonable effort to mitigate the impact of the Force
Majeure event on this Agreement.  

 
 
9.GENERAL.

 
9.1.
Relationship of Parties.  The Parties hereto expressly understand and agree that
the Parties are not joint venturers, partners or agents of each other.  Neither
Party has the authority to bind, enter into contracts or make representations on
behalf of the other Party.  Each Party is responsible for all of its the
employees and third parties it may use to perform on its behalf.

 
9.2.
Assignment.  This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective legal successors and assigns.  Either
Party may assign this Agreement and its rights and obligations hereunder to a
successor (whether by way of sale of stock or ownership interests, merger,
consolidation, reorganization, by operation of law or otherwise), to a purchaser
of all or substantially all of a business or assets to which this Agreement
relates, or to an Affiliate. Notwithstanding the above, the assignment by
Licensee of the Non-Exclusive License granted in this Agreement (but not of the
Retained Business Non-Exclusive License) shall require the reasonable consent of
Purchaser, which shall be deemed granted if not declined within 30 days of the
written request for consent from Licensee.  Assignment in cases not listed above
shall require the consent of the other Party not to be unreasonably withheld or
delayed or conditioned. Each party shall bind an assignee or transferee
hereunder to a writing agreeing to assume the terms of this Agreement from and
after the assignment or transfer. Purchaser shall make any assignment or
transfer of its rights to any Licensed Technology or Licensed Patent Rights
expressly subject to this Agreement, and shall bind the assignee or transferee
thereto in writing.  Upon an assignment or transfer as set forth herein, the
assignor or transferor shall remain liable for any breach of this Agreement
occurring prior to the effective date of the assignment or transfer, and the
assignee or transferee shall be solely liable for any breaches occurring from
and after the effective date of the assignment or transfer.

 
 
18

--------------------------------------------------------------------------------

 
 
9.3.
Headings.  The headings in this Agreement are for convenience only and are not
intended to have any legal effect.

 
9.4.
Notices.  All notices, statements, and reports required or permitted by this
Agreement shall be in writing and deemed to have been effectively given and
received:  (i) five business days after the date of mailing if sent by
registered or certified U.S. mail, postage prepaid, with return receipt
requested; (ii) when transmitted if sent by facsimile, provided a confirmation
of transmission is produced by the sending machine and a copy of such facsimile
is promptly sent by another means specified in this section; or (iii) when
delivered if delivered personally or sent by express courier service to the
address set forth above or to such other address as indicated by either Party
pursuant to this Section.

 
9.5.
Governing Law.  This agreement shall be governed by, construed and interpreted
in accordance with the laws of the State of Maryland, without regard to its
conflicts of laws provisions.  The parties agree that this Agreement and the
transactions contemplated herein are not and will never be subject to (a) the
Uniform Computer Information Transactions Act as currently enacted in any
jurisdiction or as may be modified or amended from time to time by any
jurisdiction, nor (b) the United Nations Convention on Contracts for the
International Sale of Goods.

 
9.6.
Severability.  If any provision of this Agreement is held to be illegal, void or
unenforceable under applicable law, this Agreement shall continue in force
except that such provision shall be deemed to be excised therefrom with effect
from the date of such decision and only to the extent only of the invalidity or
unenforceability.

 
9.7.
Waiver.  No waiver of this Agreement shall be binding on a Party unless executed
in writing by both Parties.  No waiver of any part of this Agreement shall
constitute a waiver of any other part, nor shall any waiver constitute a
continuing waiver, unless otherwise expressly acknowledged in
writing.   Moreover, a failure or delay by either Party hereto to exercise or
enforce any rights conferred upon it by this Agreement shall not be deemed to be
a waiver of any such rights or operate so as to bar the exercise or enforcement
thereof at any subsequent time or times.

 
9.8.
Counterparts.  This Agreement may be signed in one or more counterparts,
including facsimile counterparts, all of which, when taken together, shall
constitute one original agreement.

 
9.9.
Entire Agreement.  This Agreement and its Schedules set forth the entire
Agreement and undertaking between the Parties as to the subject matter hereof
and supersedes all prior discussions and negotiations relating to the subject
matter hereof.  No variation or amendment of this Agreement shall bind either
Party unless made in writing and agreed to in writing by duly authorized
officers of both Parties.  Nothing in this Agreement is intended to amend or
supersede any term of the Purchase Agreement and the related transaction
documents.

 
[Remainder of page blank.  Signatures appear on following page.]
 
 
19

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF this Agreement has been executed the day and year first above
written, through their duly authorized representatives.
 


LICENSEE (Gene Logic Inc.):
 
 
By: /s/ Charles L. Dimmler
Name:  Charles L. Dimmler, III
Title:  Chief Executive Officer and President
PURCHASER (Ocimum Biosolutions, Inc.):
 
 
By:  /s/ L.V. Subash
Name:  Subash Lingareddy
Title:    President and Chief Financial Officer

 
20